Citation Nr: 0434196	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-24 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for PTSD.

2.  Whether there is new and material evidence to reopen a 
claim for service connection for a stomach condition, claimed 
as Crohn's disease.  

3.  Entitlement to secondary service connection for 
hypertension and angina.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel
INTRODUCTION

The veteran served on active duty from September 1964 to 
August 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  The RO denied service connection for a stomach 
condition in September 1968.  The only diagnosed 
gastrointestinal condition at that time was viral 
gastroenteritis.  At an April 2004 videoconference hearing 
before the undersigned, the veteran claimed that the stomach 
condition for which he was claiming service connection was 
Crohn's disease.  

At the April 2004 hearing the veteran withdrew from appeal 
the additional issues of service connection for residuals of 
a pneumothorax and whether there was new and material 
evidence to reopen a claim for service connection for 
hepatitis; thus, those issues are no longer before the Board.

In the body of the decision below the Board finds that there 
is new and material evidence to reopen the claim for service 
connection for PTSD.  The underlying issue of service 
connection for PTSD is granted.  The issues of secondary 
service connection for hypertension and angina are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in April 1993, 
and the veteran did not appeal that determination.

2.  Since the April 1993 RO denial, the veteran has submitted 
evidence which was not previously submitted to agency 
decisionmakers, which is related to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for PTSD, which is neither cumulative nor 
redundant of the evidence of record at the time of the April 
1993 final denial, and which raises a reasonable possibility 
of substantiating the claim.

3.  There are conforming diagnoses of PTSD, relating it to an 
in-service stressor for which there is credible supporting 
evidence.

4.  In an unappealed September 1968 decision, the RO denied a 
claim for service connection for a stomach condition, viral 
gastroenteritis.  Evidence received since that time is 
cumulative or redundant, or is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for PTSD is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).

2.  PTSD was incurred in wartime service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.304(f) (2004).

3.  New and material evidence has not been submitted to 
reopen a claim for service connection for stomach condition; 
and the September 1968 RO decision remains final.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 
In November 2001 prior to the adjudication of the current 
claims, the RO sent the veteran a letter notifying him of his 
rights in the VA claims process.  Starting with that letter 
and continuing another letter in November 2002, and the June 
2003 statement of the case, the VA has advised the veteran of 
the evidence needed to reopen a claim for service connection.  
In these documents, the veteran has been notified of the 
information that he needed to provide in support of his 
claims and was requested to advise the VA of any additional 
information or evidence he wanted it to try and obtain.  He 
was also notified of his and the VA's respective obligations 
with respect to providing information and obtaining evidence.  

The original statement of the case notified the veteran of 
the laws and regulations relating to reopening of service 
connection claims, and has set forth the regulation 
pertaining to the VA's duty to assist.  These documents 
advised the veteran of the evidence of record, adjudicative 
actions taken, and of the reasons and bases for denial.  

The claims folder contains all records identified by the 
veteran and contains his VA outpatient treatment records.  
Accordingly, the Board finds that the VA has satisfied its 
duty to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

New and material evidence to reopen a claim for service 
connection for PTSD

The veteran served in Vietnam from August 1966 to August 1967 
in Headquarters and Headquarters Company of the 125th Signal 
Battalion.  He received decorations for Vietnam service, but 
none evincing combat.  His service medical and personnel 
records do not otherwise show he engaged in combat.  His 
service medical records show no chronic psychiatric disorder.

In October 1992 the veteran filed a claim for service 
connection for PTSD.  

In December 1992 the RO wrote the veteran a detailed letter 
stating the necessity of obtaining corroborating information 
concerning alleged stressors during service.  The veteran was 
asked about locations, dates, and additional facts regarding 
stressful incidents during service. 

On a December 1992 VA psychiatric examination, the veteran 
claimed he served as a radiotelephone operator (RTO) in an 
infantry company.  He claimed that on one patrol a fellow 
soldier stepped on a mine and the explosion splattered blood 
and body parts all over him.  He also reported that he had a 
stressful time when he was asked to accompany home the body 
of his friend who had been killed in Vietnam.  He said he 
remembered many mortar attacks.  The diagnosis was PTSD, 
mild, chronic.  

In April 1993 the RO denied service connection for PTSD.  The 
veteran did not appeal following notification of the RO 
decision.  The veteran did not appeal that determination, and 
it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

In November 2001 the veteran applied to reopen the previously 
denied claim for service connection for PTSD.  The law 
provides that a claimant may reopen a previously finally 
adjudicated claim by submitting new and material evidence.  
38 U.S.C.A. § 5108 (West 2002).  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the evidence 
is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the U.S. Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Since the April 1993 RO decision, the record shows that the 
veteran has been receiving treatment for PTSD through VA 
facilities, and that he has reported that he was under 
intense mortar attack at Cu Chi base camp in Vietnam and that 
he received sniper fire while repairing cable in Cu Chi 
village in Vietnam.  These accounts of stressors are new in 
that they contain more specific information as to the place 
of claimed sniper and mortar attacks.  

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the last 
final decision includes evidence that was not previously 
submitted to agency decisionmakers.  It is related to an 
unestablished fact necessary to substantiate the claim for 
service connection, it is neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim, and it appears to raise a reasonable 
possibility of substantiating the claim.  The evidence 
includes VA outpatient treatment records which diagnose the 
veteran with PTSD, and contain accounts of additional combat 
stressors.  As that evidence addresses directly the basis for 
the prior denial of the claim, it is "new and material," 
and the claim must be reopened.

Service Connection for PTSD

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

The veteran's service medical records contain no complaints 
or findings of a psychiatric disability, and, at discharge, 
he was evaluated as normal under the psychiatric portion of 
his examination.  On a December 1992 VA evaluation, the 
psychologist diagnosed mild PTSD.  There have been multiple 
diagnoses of PTSD on subsequent VA outpatient records and VA 
examinations, and as recently as March 2003 a VA physician 
has written in support of the veteran's appeal.  Some of 
these records attribute the PTSD to stressors including the 
death of a named friend.  Collateral sources identify that 
friend as having died in action in October 1966.  He was in 
the 25th Infantry Division and was from the veteran's city.  
The Board finds satisfactory corroboration of at least one 
stressor.  Giving the veteran the benefit of the doubt, 
service connection is granted for PTSD.


New and material evidence to reopen a claim for service 
connection for a gastrointestinal condition.

An RO decision in September 1968 denied service connection 
for a stomach condition, gastroenteritis.  The veteran did 
not appeal this decision, and it is considered final, with 
the exception that the claim may be reopened if new and 
material evidence has been submitted since then, and if so 
reopened, the claim will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108.

At the time of the unappealed 1968 RO decision, the veteran's 
service medical records were available and showed no 
suggestion of a chronic stomach condition or gastroenteritis 
or Crohn's disease.  A September 1967 VA hospital report 
noted that he was admitted for abdominal symptoms of 2 days 
duration, and viral gastroenteritis was diagnosed.

In November 2001 the veteran applied to reopen a claim for 
service connection for "stomach problems, severe."  At the 
April 2004 hearing before the undersigned, the veteran 
claimed that he had had many episodes of abdominal symptoms 
like the ones in 1967, and had finally been diagnosed as 
having Crohn's disease.

Medical evidence received since the RO's 1968 decision 
includes the clinical records from his September 1967 VA 
hospital admission, and extensive VA outpatient records from 
June 2001.  These records show that the veteran was admitted 
to the VA Medical Center (VAMC) in April 2002 for the onset 
of abdominal symptoms a few days earlier.  The diagnosis was 
ischemic colitis.  

Upon consideration of the additional medical evidence 
submitted since the RO's 1968 decision, the Board finds that, 
while some of it is new, it does not show a link between the 
current colon condition and any incident of service.  The 
additional evidence only demonstrates that the current 
colitis was first manifested many years after service.  The 
additional evidence submitted is not material, as it does not 
show that any current gastrointestinal condition is related 
to service.  Such evidence does not raise a reasonable 
possibility of substantiating the claim for service 
connection.  38 C.F.R. § 3.156.

The Board concludes that new and material evidence has not 
been submitted since the 1968 RO decision.  Thus the claim 
for service connection for a "stomach condition," viral 
gastroenteritis or Crohn's disease, is not reopened, and the 
1968 RO decision remains final.

ORDER

The claim for service connection for PTSD is reopened by new 
and material evidence; service connection for PTSD is 
granted.

The application to reopen a claim for service connection for 
a stomach condition, viral gastroenteritis, is denied.


REMAND

As for the veteran's claim for service connection for 
hypertension and angina, this claim is a secondary service 
connection claim and his argument is conditional on a 
determination of service connection for PTSD.  A doctor in 
May 2004 opined that PTSD aggravated the veteran's 
hypertension.  Having granted service connection for the 
PTSD, the hypertension/angina claim must be re-evaluated.  
"[W]hen aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to 
aggravation."  Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

The veteran should be afforded a VA 
examination to determine the relationship 
between his now service-connected PTSD 
and his hypertension and angina.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (that is, a 
probability of 50 percent or better) that 
the service-connected PTSD has increased 
the hypertension or angina.  Note:  if 
the hypertension has been so increased by 
a degree, but not the angina, the 
examiner should further consider whether 
the hypertension has caused or increased 
the angina.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



